Exhibit 10.2

 

AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT TOREAL ESTATE PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made and entered into as of February 17, 2017, by and between GOLDEN ALLIANCE
MANAGEMENT, LLC, a Georgia limited liability company (“Seller”), and REVEN
HOUSING REIT, INC., a Maryland corporation (“Buyer”).

 

RECITALS:

 

WHEREAS, Seller and Buyer entered into that certain Real Estate Purchase and
Sale Agreement December 7, 2016 (the “Contract”), pursuant to which Seller
agreed to sell to Buyer certain real property consisting of 50 single family
homes, including townhomes, in the State of Georgia, as more particularly
described in the Contract, together with all of the improvements and structures
located thereon, any heating and ventilating systems and other fixtures located
therein or thereon, and all rights, interests, benefits, privileges, easements
and appurtenances to the land and the Improvements, if any (collectively, the
“Premises”); and

 

WHEREAS, Seller and Buyer desire to amend the Contract in certain respects, all
as more particularly described hereinbelow.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Contract, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties, Seller and
Buyer hereby agree as follows:

 

1.        Seller and Buyer hereby stipulate and agree that ten (10) of the
single family homes comprising the Premises are being excluded from the
transaction contemplated under the Contract. Section 1 of the Contact is hereby
amended to provide that the Premises shall mean those certain 40 single family
homes, including townhomes, in the State of Georgia, which are identified and
generally described on Exhibit A attached to this Amendment, together with all
of the Improvements (as defined in the Contract), any heating and ventilating
systems and other fixtures located therein or thereon, and all rights,
interests, benefits, privileges, easements and appurtenances to the land and the
Improvements, if any. Exhibit A attached to the Contract is hereby deleted in
its entirety and replace with Exhibit A attached hereto.

 

2.       As a condition to Buyer’s obligation to close the transaction
contemplated under the Contract, Seller, at its sole cost and expense, shall
cause those certain repairs and other work described on Exhibit B attached
hereto (the “Seller Work”) to be completed to the satisfaction of Buyer.
Notwithstanding anything contained in the Contract to the contrary, if Seller
fails to complete all of the Seller Work by the Closing Date (as defined in the
Contract), Buyer shall have the right to extend the Closing Date for an
additional period of fifteen (15) days by delivering written notice to Seller on
or before the initial Closing Date in order to allow Seller more time to
complete the Seller Work. Further notwithstanding anything contained in the
Contract to the contrary, if Seller fails to complete the Seller Work by the
Closing Date, as may be extended in accordance with this Amendment, Buyer shall
have the right to terminate the Contract, in which event the Deposit (as defined
in the Contract) shall be returned to Buyer and neither party shall have any
further rights or obligations under the Contract, except for any obligations
that expressly survive the termination thereof. Seller and Buyer hereby
acknowledge that any costs or other amounts set forth on Exhibit B are estimates
of the cost of Seller Work, and that Seller shall be responsible for all costs
necessary to complete Seller Work.

 



 

 

 

3.       Seller and Buyer hereby acknowledge and agree that the Due Diligence
Period is expired and that Buyer has no further right to receive a refund of the
Deposit pursuant to Section 7(b) of the Contract.

 

4.       All capitalized terms found in the Contract shall have the same meaning
when used in this Amendment. This Amendment may be executed by facsimile or
electronic signatures, which for all purposes shall be deemed to constitute
originals. In addition, this Amendment may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

5.       Except as amended hereby, all terms and provisions of the Contract are
and remain in full force and effect as therein written and are reinstated,
ratified, and/or confirmed if and to the extent required to affirm the
continuing validity of the Contract.

 

6.       In the event of a conflict between the terms of this Amendment and
those of the Contract, the terms of this Amendment shall govern and control.

 



  SELLER             GOLDEN ALLIANCE MANAGEMENT, LLC,   a Georgia limited
liability company                     By:  /s/ Mohammad Yaqoob                 
    Mohammad Yaqoob,       Managing Member                     BUYER            
REVEN HOUSING REIT, INC.,     a Maryland corporation                    
By:   /s/ Chad Carpenter                              Chad Carpenter       Chief
Executive Officer  

 



 

